139 F.3d 904
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Andrea De JESUS VASQUEZ, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 97-70786.INS No. Avh-jba-auc.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 23, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Andrea De Jesus Vasquez, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals' (BIA) summary dismissal of her appeal from the immigration judge's denial of her applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  She contends that she established a well-founded fear of persecution by guerrillas.  The BIA, however, dismissed her appeal because she did not file a brief and did not refer in her notice of appeal to any finding of fact or conclusion of law with which she disagreed.  De Jesus Vasquez did not raise this issue in her opening brief and has therefore waived any challenge to the BIA's summary procedure.  See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996), cert. denied, --- U.S. ----, 118 S.Ct. 49, 139 L.Ed.2d 15 (1997).


3
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3